Exhibit 99.3 Management’s Discussion & Analysis The following Management’s Discussion and Analysis (“MD&A”), dated as of March 22, 2011, provides a detailed explanation of the financial and operating results of Advantage Oil & Gas Ltd. (“Advantage”, the “Corporation”, “us”, “we” or “our”) for the three months and year ended December 31, 2010 and should be read in conjunction with the audited consolidated financial statements. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) and all references are to Canadian dollars unless otherwise indicated. All per barrel of oil equivalent (“boe”) amounts are stated at a conversion rate of six thousand cubic feet of natural gas being equal to one barrel of oil or liquids, based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Boes maybe misleading, particularly if used in isolation. Forward-Looking Information This MD&A contains certain forward-looking statements, which are based on our current internal expectations, estimates, projections, assumptions and beliefs. These statements relate to future events or our future performance. All statements other than statements of historical fact may be forward-looking statements. Forward-looking statements are often, but not always, identified by the use of words such as "seek", "anticipate", "plan", "continue", "estimate", "expect", "may", "will", "project", "predict", "potential", "targeting", "intend", "could", "might", "should", "believe", "would" and similar or related expressions. These statements are not guarantees of future performance. In particular, forward-looking statements included in this MD&A include, but are not limited to, statements with respect to spending and capital budgets; capital expenditure programs; the focus of capital expenditures; availability of funds for our capital program; effect of asset dispositions in 2010 on financial performance; effect on production once current facilities and infrastructure expansion work in Glacier, Alberta have been completed; expected production from Phase III of the Glacier development project; our future operating and financial results; supply and demand for oil and natural gas; effect of natural gas prices on drilling activity and supply levels; projections of market prices and costs; effect of natural gas and oil prices on the Corporation's financial performance; the size of, and future net revenues from, reserves; the performance characteristics of our properties; effect on revenue of the Corporation's derivative and hedging activities; the Corporation's hedging strategy; effect of the Corporation's risk management activities; projected royalty rates; average royalty rates; plans to improve operating cost structure and effect on corporate operating costs; the amount of general and administrative expenses; terms of the Corporation's credit facility; estimated tax pools; terms of the transaction with Longview Oil Corp., including the timing of completion thereof; and the effect of implementation of International Financial Reporting Standards on financial results and the timing of implementation. In addition, statements relating to "reserves" or "resources" are deemed to be forward-looking statements, as they involve the implied assessment, based on certain estimates and assumptions, that the resources and reserves described can be profitably produced in the future. These forward-looking statements involve substantial known and unknown risks and uncertainties, many of which are beyond our control, including changes in general economic, market and business conditions; stock market volatility; changes to legislation and regulations and how they are interpreted and enforced; changes to investment eligibility or investment criteria; our ability to comply with current and future environmental or other laws; actions by governmental or regulatory authorities including increasing taxes, changes in investment or other regulations; changes in tax laws, royalty regimes and incentive programs relating to the oil and gas industry; the effect of acquisitions; our success at acquisition, exploitation and development of reserves; unexpected drilling results, changes in commodity prices, currency exchange rates, capital expenditures, reserves or reserves estimates and debt service requirements; the occurrence of unexpected events involved in the exploration for, and the operation and development of, oil and gas properties; hazards such as fire, explosion, blowouts, cratering, and spills, each of which could result in substantial damage to wells, production facilities, other property and the environment or in personal injury; changes or fluctuations in production levels; competition from other producers; the lack of availability of qualified personnel or management; individual well productivity; ability to access sufficient capital from internal and external sources; credit risk; failure to complete the transaction with Longview Oil Corp.; and failure to receive all required regulatory approvals for the transaction with Longview Oil Corp. Many of these risks and uncertainties are described in the Corporation’s Annual Information Form which is available at www.sedar.com and www.advantageog.com. Readers are also referred to risk factors described in other documents Advantage files with Canadian securities authorities. With respect to forward-looking statements contained in this MD&A, Advantage has made assumptions regarding: conditions in general economic and financial markets; effects of regulation by governmental agencies; current commodity prices and royalty regimes; future exchange rates; royalty rates; future operating costs; availability of skilled labour; availability of drilling and related equipment; timing and amount of capital expenditures; the impact of increasing competition; and receipt of all required regulatory approvals for the transaction with Longview Oil Corp. Management has included the above summary of assumptions and risks related to forward-looking information provided in this MD&A in order to provide shareholders with a more complete perspective on Advantage's future operations and such information may not be appropriate for other purposes. Advantage’s actual results, performance or achievement could differ materially from those expressed in, or implied by, these forward-looking statements and, accordingly, no assurance can be given that any of the events anticipated by the forward-looking statements will transpire or occur, or if any of them do so, what benefits that Advantage will derive there from. Readers are cautioned that the foregoing lists of factors are not exhaustive. These forward-looking statements are made as of the date of this MD&A and Advantage disclaims any intent or obligation to update publicly any forward-looking statements, whether as a result of new information, future events or results or otherwise, other than as required by applicable securities laws. This MD&A discusses historical financial and operating performance as well as forward-looking information for the Corporation excluding any potential impacts that may occur due to the successful completion of the transaction with Longview Oil Corp. (see section “Creation of Longview Oil Corp.”). As a result, historical financial and operating performance as well as forward-looking information may not be indicative of actual future performance. Non-GAAP Measures The Corporation discloses several financial measures in the MD&A that do not have any standardized meaning prescribed under GAAP. These financial measures include funds from operations and cash netbacks. Management believes that these financial measures are useful supplemental information to analyze operating performance and provide an indication of the results generated by the Corporation’s principal business activities prior to the consideration of how those activities are financed or how the results are taxed. Investors should be cautioned that these measures should not be construed as an alternative to net income, cash provided by operating activities or other measures of financial performance as determined in accordance with GAAP. Advantage’s method of calculating these measures may differ from other companies, and accordingly, they may not be comparable to similar measures used by other companies. Funds from operations, as presented, is based on cash provided by operating activities before expenditures on asset retirement and changes in non-cash working capital. Cash netbacks are dependent on the determination of funds from operations and include the primary cash revenues and expenses on a per boe basis that comprise funds from operations. Funds from operations reconciled to cash provided by operating activities is as follows: Three months ended Year ended December 31 December 31 % change % change Cash provided by operating activities $ $ 40 % $ $ 18 % Expenditures on asset retirement 91 % 15 % Changes in non-cash working capital ) ) % ) )% Funds from operations $ $ ) % $ $ )% Advantage Oil & Gas Ltd. - 2 Overview Three months ended Year ended December 31 December 31 % change % change Cash provided by operating activities ($000) $ $ 40 % $ $ 18 % Funds from operations ($000) $ $ ) % $ $ ) % per share (1) $ $ ) % $ $ ) % per boe $ $ ) % $ $ (1 ) % (1) Based on basic weighted average shares outstanding. Our financial and operating results during 2009 and 2010 have been impacted by dispositions completed during these years. In July 2009 we closed two major asset dispositions for net proceeds of $242.1 million representing production of approximately 8,100 boe/d. On May 31 and June 3, 2010, we closed two additional asset dispositions of non-core natural gas weighted properties for net proceeds of $66.5 million and representing production of approximately 1,700 boe/d. The net proceeds from the various dispositions were utilized to reduce outstanding debt. As a result of the dispositions, total funds from operations decreased for the three months and year ended December 31, 2010 compared to the same periods of 2009 with all revenues and expenses generally impacted. For the year ended December 31, 2010 we continued to realize significant gains on derivatives which amounted to $45.1 million that has helped to offset the continued weak natural gas prices and positively impact funds from operations. Hedging gains in 2010 were lower than 2009 as we had a lower percentage of natural gas production hedged at lower average prices. Funds from operations has also benefited during this year from higher crude oil prices and continued cost reductions, such as operating costs and interest expense. Unfortunately, natural gas prices still remain weak and pose a continuing challenge to the entire natural gas industry. When comparing the current quarter to the third quarter of 2010, our funds from operations per boe increased 6% to $18.21/boe from $17.19/boe as both production and crude oil prices increased, partially offset by the impact of lower natural gas prices. Funds from operations per share decreased from 2009 due to the decrease in total funds from operations and the increase in shares outstanding attributable to 17 million shares issued in July 2009 as a result of an equity offering. Cash provided by operating activities has increased during 2010 as compared to the prior year due to the decrease in funds from operations being more than offset by increases in working capital deficit. As a result of asset dispositions completed in 2009 and 2010 and changes in commodity prices, historical financial and operating performance may not be indicative of actual future performance. The primary factor that causes significant variability of the Corporation’s cash provided by operating activities, funds from operations, and net income is commodity prices. Refer to the section “Commodity Prices and Marketing” for a more detailed discussion of commodity prices and our price risk management. Revenue Three months ended Year ended December 31 December 31 % change % change Natural gas excluding hedging $ $ 2 % $ $ (5 )% Realized hedging gains ) % )% Natural gas including hedging $ $ ) % $ $ )% Crude oil and NGLs excluding hedging $ $ ) % $ $ (8 )% Realized hedging gains (losses) % ) )% Crude oil and NGLs including hedging $ $ ) % $ $ )% Total revenue (1) $ $ ) % $ $ )% (1) Total revenue excludes unrealized derivative gains and losses. Advantage Oil & Gas Ltd. - 3 Revenue, excluding hedging, was negatively impacted for the three months and year ended December 31, 2010, as compared to 2009, primarily due to lower production attributable to our asset dispositions that closed in the third quarter of 2009 and the second quarter of 2010. Production net of asset dispositions increased 16% for the year ended December 31, 2010 as compared to 2009 as a result of our successful exploration and development activities. Natural gas revenue for 2010 benefited from significant increases to production at our Montney natural gas resource play at Glacier, Alberta where we have increased production capacity by 140% since December 31, 2009. Additional increases in production have been realized now that our facilities and infrastructure expansion work have been completed in the first quarter of 2011. Total revenue was also positively impacted by crude oil and NGLs prices, excluding hedging, that have been higher for 2010 as compared to 2009 and partially offset reduced production from asset dispositions. However, revenue has continued to be adversely impacted by natural gas prices that have been weak during the last two years due to many factors, including the recession in the North American economy that has generally reduced energy demand and higher North American natural gas production, both of which have maintained relatively high natural gas inventory levels. Given the low natural gas price environment, our commodity price risk management program has delivered realized natural gas hedging gains of $12.9 million and $55.4 million for the three months and year ended December 31, 2010, respectively. As crude oil prices continued to strengthen throughout 2010, we realized crude oil hedging losses of $3.1 million and $10.2 million for the three months and year ended December 31, 2010, respectively. The Corporation enters derivative contracts whereby realized hedging gains and losses partially offset commodity price fluctuations, which can positively or negatively impact revenue. The realized natural gas hedging gains have been significant and helped us stabilize cash flows and ensure that our capital expenditure program is substantially funded by such cash flows. Production Three months ended Year ended December 31 December 31 % change % change Natural gas (mcf/d) 26 % (3 ) % Crude oil (bbls/d) ) % ) % NGLs (bbls/d) ) % (7 ) % Total (boe/d) 8 % ) % Natural gas (%) 73
